Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Juan Javier Caro, Appellant                           Appeal from the 19th District Court of
                                                       McLennan County, Texas (Tr. Ct. No. 2015-
 No. 06-17-00186-CR        v.                          2374-C1). Memorandum Opinion delivered
                                                       by Justice Moseley, Chief Justice Morriss
 The State of Texas, Appellee                          and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Juan Javier Caro, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED OCTOBER 17, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk